—Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered December 3, 1998, which, to the extent appealed from, denied petitioner’s application pursuant to CPLR article 78 to annul the determination of respondent New York State Liquor Authority, which found that petitioner had violated Alcoholic Beverage Control Law § 106 (6), suspended petitioner’s liquor license for 10 days and imposed a $1,500 penalty, unanimously affirmed, without costs.
By entering its “no contest” plea, petitioner waived its right to a review of the facts upon which the punishment was imposed (9 NYCRR 54.2; Matter of Kufs v State of N. Y. Liq. Auth., 224 AD2d 974; Matter of Barotti v New York State Liq. Auth., 82 AD2d 1004, 1005). The penalty imposed was appropriate, notwithstanding the IAS Court’s partial annulment *39of the challenged determination (see, Matter of La Trieste Rest. & Cabaret v New York State Liq. Auth., 228 AD2d 172). We have considered petitioner’s remaining contentions and find them unavailing. Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.